UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6802 Date of fiscal year end: 9/30 Date of reporting period: 7/1/2014 - 6/30/2015 Item 1. Proxy Voting Record. Institutional Account Name Institutional Account Number Ticker Country Provider Security ID Meeting Type Record Date Votable Shares Proponent Proposal Number Proposal Text Management Recommendation Vote Instruction Voted Bushido Long/Short Fund bushidom DTV USA 25490A309 Special 29-Jul-14 Management 1 Approve Merger Agreement For For Yes Bushido Long/Short Fund bushidom DTV USA 25490A309 Special 29-Jul-14 Management 2 Advisory Vote on Golden Parachutes For For Yes Bushido Long/Short Fund bushidom DTV USA 25490A309 Special 29-Jul-14 Management 3 Adjourn Meeting For For Yes Bushido Long/Short Fund bushidom ORCL USA 68389X105 Annual 08-Sep-14 Management Elect Director Jeffrey S. Berg For Withhold Yes Bushido Long/Short Fund bushidom ORCL USA 68389X105 Annual 08-Sep-14 Management Elect Director H. Raymond Bingham For Withhold Yes Bushido Long/Short Fund bushidom ORCL USA 68389X105 Annual 08-Sep-14 Management Elect Director Michael J. Boskin For Withhold Yes Bushido Long/Short Fund bushidom ORCL USA 68389X105 Annual 08-Sep-14 Management Elect Director Safra A. Catz For Withhold Yes Bushido Long/Short Fund bushidom ORCL USA 68389X105 Annual 08-Sep-14 Management Elect Director Bruce R. Chizen For Withhold Yes Bushido Long/Short Fund bushidom ORCL USA 68389X105 Annual 08-Sep-14 Management Elect Director George H. Conrades For Withhold Yes Bushido Long/Short Fund bushidom ORCL USA 68389X105 Annual 08-Sep-14 Management Elect Director Lawrence J. Ellison For Withhold Yes Bushido Long/Short Fund bushidom ORCL USA 68389X105 Annual 08-Sep-14 Management Elect Director Hector Garcia-Molina For Withhold Yes Bushido Long/Short Fund bushidom ORCL USA 68389X105 Annual 08-Sep-14 Management Elect Director Jeffrey O. Henley For Withhold Yes Bushido Long/Short Fund bushidom ORCL USA 68389X105 Annual 08-Sep-14 Management Elect Director Mark V. Hurd For Withhold Yes Bushido Long/Short Fund bushidom ORCL USA 68389X105 Annual 08-Sep-14 Management Elect Director Naomi O. Seligman For Withhold Yes Bushido Long/Short Fund bushidom ORCL USA 68389X105 Annual 08-Sep-14 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Bushido Long/Short Fund bushidom ORCL USA 68389X105 Annual 08-Sep-14 Management 3 Ratify Auditors For Against Yes Bushido Long/Short Fund bushidom ORCL USA 68389X105 Annual 08-Sep-14 Share Holder 4 Provide Vote Counting to Exclude Abstentions Against Against Yes Bushido Long/Short Fund bushidom ORCL USA 68389X105 Annual 08-Sep-14 Share Holder 5 Adopt Multiple Performance Metrics Under Executive Incentive Plans Against For Yes Bushido Long/Short Fund bushidom ORCL USA 68389X105 Annual 08-Sep-14 Share Holder 6 Adopt Specific Performance Standards Against For Yes Bushido Long/Short Fund bushidom ORCL USA 68389X105 Annual 08-Sep-14 Share Holder 7 Adopt Proxy Access Right Against For Yes Bushido Long/Short Fund bushidom KMR USA 49455U100 Special 20-Oct-14 Management 1 Approve KMR Merger Agreement For For Yes Bushido Long/Short Fund bushidom KMR USA 49455U100 Special 20-Oct-14 Management 2 Adjourn KMR Meeting For For Yes Bushido Long/Short Fund bushidom KMR USA 49455U100 Special 20-Oct-14 Management 3 Approve KMP Merger Agreement For For Yes Bushido Long/Short Fund bushidom KMR USA 49455U100 Special 20-Oct-14 Management 4 Adjourn KMP Meeting For For Yes Bushido Long/Short Fund bushidom KMI USA 49456B101 Special 20-Oct-14 Management 1 Increase Authorized Common Stock For For Yes Bushido Long/Short Fund bushidom KMI USA 49456B101 Special 20-Oct-14 Management 2 Issue Shares in Connection with Mergers For For Yes Bushido Long/Short Fund bushidom KMI USA 49456B101 Special 20-Oct-14 Management 3 Adjourn Meeting For For Yes Bushido Long/Short Fund bushidom AZO USA Annual 20-Oct-14 Management Elect Director Douglas H. Brooks For For Yes Bushido Long/Short Fund bushidom AZO USA Annual 20-Oct-14 Management Elect Director Linda A. Goodspeed For For Yes Bushido Long/Short Fund bushidom AZO USA Annual 20-Oct-14 Management Elect Director Sue E. Gove For For Yes Bushido Long/Short Fund bushidom AZO USA Annual 20-Oct-14 Management Elect Director Earl G. Graves, Jr. For Against Yes Bushido Long/Short Fund bushidom AZO USA Annual 20-Oct-14 Management Elect Director Enderson Guimaraes For For Yes Bushido Long/Short Fund bushidom AZO USA Annual 20-Oct-14 Management Elect Director J. R. Hyde, III For Against Yes Bushido Long/Short Fund bushidom AZO USA Annual 20-Oct-14 Management Elect Director D. Bryan Jordan For For Yes Bushido Long/Short Fund bushidom AZO USA Annual 20-Oct-14 Management Elect DirectorW. Andrew McKenna For Against Yes Bushido Long/Short Fund bushidom AZO USA Annual 20-Oct-14 Management Elect Director George R. Mrkonic, Jr. For For Yes Bushido Long/Short Fund bushidom AZO USA Annual 20-Oct-14 Management Elect Director Luis P. Nieto For For Yes Bushido Long/Short Fund bushidom AZO USA Annual 20-Oct-14 Management Elect Director William C. Rhodes, III For Against Yes Bushido Long/Short Fund bushidom AZO USA Annual 20-Oct-14 Management 2 Approve Executive Incentive Bonus Plan For Against Yes Bushido Long/Short Fund bushidom AZO USA Annual 20-Oct-14 Management 3 Ratify Auditors For Against Yes Bushido Long/Short Fund bushidom AZO USA Annual 20-Oct-14 Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom AZO USA Annual 20-Oct-14 Share Holder 5 Report on Political Contributions Against For Yes Bushido Long/Short Fund bushidom NE United Kingdom G65431101 Special 11-Nov-14 Management 1 Authorize Share Repurchase Program For For Yes Bushido Long/Short Fund bushidom LO USA Special 08-Dec-14 Management 1 Approve Merger Agreement For For Yes Bushido Long/Short Fund bushidom LO USA Special 08-Dec-14 Management 2 Advisory Vote on Golden Parachutes For For Yes Bushido Long/Short Fund bushidom LO USA Special 08-Dec-14 Management 3 Adjourn Meeting For For Yes Bushido Long/Short Fund bushidom RAI USA Special 20-Dec-14 Management 1 Issue Shares in Connection with Mergers For For Yes Bushido Long/Short Fund bushidom RAI USA Special 20-Dec-14 Management 2 Issue Shares in Connection with Mergers For For Yes Bushido Long/Short Fund bushidom NE United Kingdom G65431101 Annual 10-Mar-15 Management 1 Elect Director Julie H. Edwards For For Yes Bushido Long/Short Fund bushidom NE United Kingdom G65431101 Annual 10-Mar-15 Management 2 Elect Director Scott D. Josey For For Yes Bushido Long/Short Fund bushidom NE United Kingdom G65431101 Annual 10-Mar-15 Management 3 Elect Director Jon A. Marshall For For Yes Bushido Long/Short Fund bushidom NE United Kingdom G65431101 Annual 10-Mar-15 Management 4 Elect Director Mary P. Ricciardello For For Yes Bushido Long/Short Fund bushidom NE United Kingdom G65431101 Annual 10-Mar-15 Management 5 Elect Director David W. Williams For For Yes Bushido Long/Short Fund bushidom NE United Kingdom G65431101 Annual 10-Mar-15 Management 6 Ratify PricewaterhouseCoopers LLP as Auditors For For Yes Bushido Long/Short Fund bushidom NE United Kingdom G65431101 Annual 10-Mar-15 Management 7 Ratify PricewaterhouseCoopers LLP as Statutory Auditor For For Yes Bushido Long/Short Fund bushidom NE United Kingdom G65431101 Annual 10-Mar-15 Management 8 Authorize Audit Committee to Fix Remuneration of Statutory Auditors For For Yes Bushido Long/Short Fund bushidom NE United Kingdom G65431101 Annual 10-Mar-15 Management 9 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Bushido Long/Short Fund bushidom NE United Kingdom G65431101 Annual 10-Mar-15 Management 10 Advisory Vote to Ratify Directors' Compensation Report For Against Yes Bushido Long/Short Fund bushidom NE United Kingdom G65431101 Annual 10-Mar-15 Management 11 Approve Omnibus Stock Plan For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management 1 Change Location of Registered Office to Zug, Switzerland For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management 2 Amend Articles Re: Define the Duties of the Compensation Committee For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management 3 Amend Articles Re: Define the Company's Compensation Principles For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management 4 Amend Articles Re: Notice Period in Employment Agreements With Executive Officers and Agreements with Directors, and to Prohibit Loans and Credit to Executives and Directors For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management 5 Amend Articles Re: Limit the Number of Outside Board Seats the Director and Executives may Hold For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management 6 Amend Articles Re: Provide for Say-On-Pay Votes Required Under Swiss law For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management Elect Barbara T. Alexander as Director For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management Elect Scott A. Carmilani as Director For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management Elect James F. Duffy as Director For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management Elect Bart Friedman as Director For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management Elect Patrick de Saint-Aignan as Director For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management Elect Eric S. Schwartz as Director For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management Elect Samuel J. Weinhoff as Director For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management 8 Elect Scott A. Carmilani as Board Chairman For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management Appoint Barbara T. Alexander as Member of the Compensation Committee For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management Appoint James F. Duffy as Member of the Compensation Committee For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management Appoint Bart Friedman as Member of the Compensation Committee For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management Appoint Patrick de Saint-Aignan as Member of the Compensation Committee For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management Appoint Eric S. Schwartz as Member of the Compensation Committee For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management Appoint Samuel J. Weinhoff as Member of the Compensation Committee For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management 10 Designate Buis Buergi AG as Independent Proxy For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management 11 Approve the 2015 Compensation for Executives as Required under Swiss Law For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management 12 Approve the 2015 Compensation for Directors as Required under Swiss Law For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management 13 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management 14 Accept Consolidated Financial Statements and Statutory Reports For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management 15 Approve Retention of Disposable Profits For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management 16 Approve Dividends For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management 17 Approve Reduction in Share Capital For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management 18 Appoint Deloitte & Touche LLP as Independent Auditor and Deloitte AG as Statutory Auditor For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management 19 Appoint PricewaterhouseCoopers AG as Special Auditor For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management 20 Approve Discharge of Board and Senior Management For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management 21 Transact Other Business (Voting) For Against Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management 1 Change Location of Registered Office to Zug, Switzerland For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management 2 Amend Articles Re: Define the Duties of the Compensation Committee For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management 3 Amend Articles Re: Define the Company's Compensation Principles For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management 4 Amend Articles Re: Notice Period in Employment Agreements With Executive Officers and Agreements with Directors, and to Prohibit Loans and Credit to Executives and Directors For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management 5 Amend Articles Re: Limit the Number of Outside Board Seats the Director and Executives may Hold For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management 6 Amend Articles Re: Provide for Say-On-Pay Votes Required Under Swiss law For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management Elect Barbara T. Alexander as Director For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management Elect Scott A. Carmilani as Director For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management Elect James F. Duffy as Director For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management Elect Bart Friedman as Director For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management Elect Patrick de Saint-Aignan as Director For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management Elect Eric S. Schwartz as Director For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management Elect Samuel J. Weinhoff as Director For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management 8 Elect Scott A. Carmilani as Board Chairman For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management Appoint Barbara T. Alexander as Member of the Compensation Committee For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management Appoint James F. Duffy as Member of the Compensation Committee For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management Appoint Bart Friedman as Member of the Compensation Committee For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management Appoint Patrick de Saint-Aignan as Member of the Compensation Committee For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management Appoint Eric S. Schwartz as Member of the Compensation Committee For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management Appoint Samuel J. Weinhoff as Member of the Compensation Committee For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management 10 Designate Buis Buergi AG as Independent Proxy For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management 11 Approve the 2015 Compensation for Executives as Required under Swiss Law For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management 12 Approve the 2015 Compensation for Directors as Required under Swiss Law For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management 13 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management 14 Accept Consolidated Financial Statements and Statutory Reports For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management 15 Approve Retention of Disposable Profits For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management 16 Approve Dividends For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management 17 Approve Reduction in Share Capital For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management 18 Appoint Deloitte & Touche LLP as Independent Auditor and Deloitte AG as Statutory Auditor For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management 19 Appoint PricewaterhouseCoopers AG as Special Auditor For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management 20 Approve Discharge of Board and Senior Management For For Yes Bushido Long/Short Fund bushidom AWH Switzerland H01531104 Annual 04-Mar-15 Management 21 Transact Other Business (Voting) For Against Yes Bushido Long/Short Fund bushidom JWN USA Annual 02-Mar-15 Management 1a Elect Director Shellye L. Archambeau For For Yes Bushido Long/Short Fund bushidom JWN USA Annual 02-Mar-15 Management 1b Elect Director Phyllis J. Campbell For For Yes Bushido Long/Short Fund bushidom JWN USA Annual 02-Mar-15 Management 1c Elect Director Michelle M. Ebanks For For Yes Bushido Long/Short Fund bushidom JWN USA Annual 02-Mar-15 Management 1d Elect Director Enrique Hernandez, Jr. For For Yes Bushido Long/Short Fund bushidom JWN USA Annual 02-Mar-15 Management 1e Elect Director Robert G. Miller For For Yes Bushido Long/Short Fund bushidom JWN USA Annual 02-Mar-15 Management 1f Elect Director Blake W. Nordstrom For For Yes Bushido Long/Short Fund bushidom JWN USA Annual 02-Mar-15 Management 1g Elect Director Erik B. Nordstrom For For Yes Bushido Long/Short Fund bushidom JWN USA Annual 02-Mar-15 Management 1h Elect Director Peter E. Nordstrom For For Yes Bushido Long/Short Fund bushidom JWN USA Annual 02-Mar-15 Management 1i Elect Director Philip G. Satre For For Yes Bushido Long/Short Fund bushidom JWN USA Annual 02-Mar-15 Management 1j Elect Director Brad D. Smith For For Yes Bushido Long/Short Fund bushidom JWN USA Annual 02-Mar-15 Management 1k Elect Director B. Kevin Turner For For Yes Bushido Long/Short Fund bushidom JWN USA Annual 02-Mar-15 Management 1l Elect Director Robert D. Walter For For Yes Bushido Long/Short Fund bushidom JWN USA Annual 02-Mar-15 Management 1m Elect Director Alison A. Winter For For Yes Bushido Long/Short Fund bushidom JWN USA Annual 02-Mar-15 Management 2 Ratify Deloitte & Touche LLP as Auditors For For Yes Bushido Long/Short Fund bushidom JWN USA Annual 02-Mar-15 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom BAC USA Annual 11-Mar-15 Management 1a Elect Director Sharon L. Allen For Against Yes Bushido Long/Short Fund bushidom BAC USA Annual 11-Mar-15 Management 1b Elect Director Susan S. Bies For For Yes Bushido Long/Short Fund bushidom BAC USA Annual 11-Mar-15 Management 1c Elect Director Jack O. Bovender, Jr. For For Yes Bushido Long/Short Fund bushidom BAC USA Annual 11-Mar-15 Management 1d Elect Director Frank P. Bramble, Sr. For Against Yes Bushido Long/Short Fund bushidom BAC USA Annual 11-Mar-15 Management 1e Elect Director Pierre J. P. de Weck For For Yes Bushido Long/Short Fund bushidom BAC USA Annual 11-Mar-15 Management 1f Elect Director Arnold W. Donald For For Yes Bushido Long/Short Fund bushidom BAC USA Annual 11-Mar-15 Management 1g Elect Director Charles K. Gifford For For Yes Bushido Long/Short Fund bushidom BAC USA Annual 11-Mar-15 Management 1h Elect Director Linda P. Hudson For For Yes Bushido Long/Short Fund bushidom BAC USA Annual 11-Mar-15 Management 1i Elect Director Monica C. Lozano For For Yes Bushido Long/Short Fund bushidom BAC USA Annual 11-Mar-15 Management 1j Elect Director Thomas J. May For Against Yes Bushido Long/Short Fund bushidom BAC USA Annual 11-Mar-15 Management 1k Elect Director Brian T. Moynihan For For Yes Bushido Long/Short Fund bushidom BAC USA Annual 11-Mar-15 Management 1l Elect Director Lionel L. Nowell, III For Against Yes Bushido Long/Short Fund bushidom BAC USA Annual 11-Mar-15 Management 1m Elect Director R. David Yost For For Yes Bushido Long/Short Fund bushidom BAC USA Annual 11-Mar-15 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom BAC USA Annual 11-Mar-15 Management 3 Ratify PricewaterhouseCoopers LLP as Auditors For For Yes Bushido Long/Short Fund bushidom BAC USA Annual 11-Mar-15 Management 4 Amend Omnibus Stock Plan For For Yes Bushido Long/Short Fund bushidom BAC USA Annual 11-Mar-15 Share Holder 5 Report on Climate Change Financing Risk Against Against Yes Bushido Long/Short Fund bushidom BAC USA Annual 11-Mar-15 Share Holder 6 Report on Lobbying Payments and Policy Against For Yes Bushido Long/Short Fund bushidom BAC USA Annual 11-Mar-15 Share Holder 7 Provide Right to Act by Written Consent Against For Yes Bushido Long/Short Fund bushidom BAC USA Annual 11-Mar-15 Share Holder 8 Establish Other Governance Board Committee Against Against Yes Bushido Long/Short Fund bushidom CSX USA Annual 06-Mar-15 Management 1a Elect Director Donna M. Alvarado For For Yes Bushido Long/Short Fund bushidom CSX USA Annual 06-Mar-15 Management 1b Elect Director John B. Breaux For For Yes Bushido Long/Short Fund bushidom CSX USA Annual 06-Mar-15 Management 1c Elect Director Pamela L. Carter For For Yes Bushido Long/Short Fund bushidom CSX USA Annual 06-Mar-15 Management 1d Elect Director Steven T. Halverson For For Yes Bushido Long/Short Fund bushidom CSX USA Annual 06-Mar-15 Management 1e Elect Director Edward J. Kelly, III For For Yes Bushido Long/Short Fund bushidom CSX USA Annual 06-Mar-15 Management 1f Elect Director John D. McPherson For For Yes Bushido Long/Short Fund bushidom CSX USA Annual 06-Mar-15 Management 1g Elect Director David M. Moffett For For Yes Bushido Long/Short Fund bushidom CSX USA Annual 06-Mar-15 Management 1h Elect Director Oscar Munoz For For Yes Bushido Long/Short Fund bushidom CSX USA Annual 06-Mar-15 Management 1i Elect Director Timothy T. O'Toole For For Yes Bushido Long/Short Fund bushidom CSX USA Annual 06-Mar-15 Management 1j Elect Director David M. Ratcliffe For For Yes Bushido Long/Short Fund bushidom CSX USA Annual 06-Mar-15 Management 1k Elect Director Donald J. Shepard For For Yes Bushido Long/Short Fund bushidom CSX USA Annual 06-Mar-15 Management 1l Elect Director Michael J. Ward For For Yes Bushido Long/Short Fund bushidom CSX USA Annual 06-Mar-15 Management 1m Elect Director J. Steven Whisler For For Yes Bushido Long/Short Fund bushidom CSX USA Annual 06-Mar-15 Management 2 Ratify Ernst & Young LLP as Auditors For For Yes Bushido Long/Short Fund bushidom CSX USA Annual 06-Mar-15 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom CSX USA Annual 06-Mar-15 Management 4 Amend Omnibus Stock Plan For For Yes Bushido Long/Short Fund bushidom PM USA Annual 13-Mar-15 Management Elect Director Harold Brown For For Yes Bushido Long/Short Fund bushidom PM USA Annual 13-Mar-15 Management Elect Director André Calantzopoulos For For Yes Bushido Long/Short Fund bushidom PM USA Annual 13-Mar-15 Management Elect Director Louis C. Camilleri For For Yes Bushido Long/Short Fund bushidom PM USA Annual 13-Mar-15 Management Elect Director Werner Geissler For For Yes Bushido Long/Short Fund bushidom PM USA Annual 13-Mar-15 Management Elect Director Jennifer Li For For Yes Bushido Long/Short Fund bushidom PM USA Annual 13-Mar-15 Management Elect Director Jun Makihara For For Yes Bushido Long/Short Fund bushidom PM USA Annual 13-Mar-15 Management Elect Director Sergio Marchionne For Against Yes Bushido Long/Short Fund bushidom PM USA Annual 13-Mar-15 Management Elect Director Kalpana Morparia For For Yes Bushido Long/Short Fund bushidom PM USA Annual 13-Mar-15 Management Elect Director Lucio A. Noto For For Yes Bushido Long/Short Fund bushidom PM USA Annual 13-Mar-15 Management Elect Director Frederik Paulsen For For Yes Bushido Long/Short Fund bushidom PM USA Annual 13-Mar-15 Management Elect Director Robert B. Polet For For Yes Bushido Long/Short Fund bushidom PM USA Annual 13-Mar-15 Management Elect Director Stephen M. Wolf For For Yes Bushido Long/Short Fund bushidom PM USA Annual 13-Mar-15 Management 2 Ratify PricewaterhouseCoopers SA as Auditors For For Yes Bushido Long/Short Fund bushidom PM USA Annual 13-Mar-15 Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Bushido Long/Short Fund bushidom PM USA Annual 13-Mar-15 Share Holder 4 Report on Lobbying Payments and Policy Against For Yes Bushido Long/Short Fund bushidom PM USA Annual 13-Mar-15 Share Holder 5 Adopt Anti-Forced Labor Policy for Tobacco Supply Chain Against Against Yes Bushido Long/Short Fund bushidom AIZ USA 04621X108 Annual 12-Mar-15 Management 1.1a Elect Director Elaine D. Rosen For For Yes Bushido Long/Short Fund bushidom AIZ USA 04621X108 Annual 12-Mar-15 Management 1.1b Elect Director Howard L. Carver For For Yes Bushido Long/Short Fund bushidom AIZ USA 04621X108 Annual 12-Mar-15 Management 1.1c Elect Director Juan N. Cento For For Yes Bushido Long/Short Fund bushidom AIZ USA 04621X108 Annual 12-Mar-15 Management 1.1d Elect Director Alan B. Colberg For For Yes Bushido Long/Short Fund bushidom AIZ USA 04621X108 Annual 12-Mar-15 Management 1.1e Elect Director Elyse Douglas For For Yes Bushido Long/Short Fund bushidom AIZ USA 04621X108 Annual 12-Mar-15 Management 1.1f Elect Director Lawrence V. Jackson For For Yes Bushido Long/Short Fund bushidom AIZ USA 04621X108 Annual 12-Mar-15 Management 1.1g Elect Director Charles J. Koch For For Yes Bushido Long/Short Fund bushidom AIZ USA 04621X108 Annual 12-Mar-15 Management 1.1h Elect Director Jean-Paul L. Montupet For For Yes Bushido Long/Short Fund bushidom AIZ USA 04621X108 Annual 12-Mar-15 Management 1.1i Elect Director Paul J. Reilly For For Yes Bushido Long/Short Fund bushidom AIZ USA 04621X108 Annual 12-Mar-15 Management 1.1j Elect Director Robert W. Stein For For Yes Bushido Long/Short Fund bushidom AIZ USA 04621X108 Annual 12-Mar-15 Management 2 Ratify PricewaterhouseCoopers LLP as Auditors For For Yes Bushido Long/Short Fund bushidom AIZ USA 04621X108 Annual 12-Mar-15 Management 3 Amend Omnibus Stock Plan For For Yes Bushido Long/Short Fund bushidom AIZ USA 04621X108 Annual 12-Mar-15 Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom KMI USA 49456B101 Annual 10-Mar-15 Management Elect Director Richard D. Kinder For For Yes Bushido Long/Short Fund bushidom KMI USA 49456B101 Annual 10-Mar-15 Management Elect Director Steven J. Kean For For Yes Bushido Long/Short Fund bushidom KMI USA 49456B101 Annual 10-Mar-15 Management Elect Director Ted A. Gardner For For Yes Bushido Long/Short Fund bushidom KMI USA 49456B101 Annual 10-Mar-15 Management Elect Director Anthony W. Hall, Jr. For For Yes Bushido Long/Short Fund bushidom KMI USA 49456B101 Annual 10-Mar-15 Management Elect Director Gary L. Hultquist For For Yes Bushido Long/Short Fund bushidom KMI USA 49456B101 Annual 10-Mar-15 Management Elect Director Ronald L. Kuehn, Jr. For For Yes Bushido Long/Short Fund bushidom KMI USA 49456B101 Annual 10-Mar-15 Management Elect Director Deborah A. MacDonald For For Yes Bushido Long/Short Fund bushidom KMI USA 49456B101 Annual 10-Mar-15 Management Elect Director Michael J. Miller For For Yes Bushido Long/Short Fund bushidom KMI USA 49456B101 Annual 10-Mar-15 Management Elect Director Michael C. Morgan For For Yes Bushido Long/Short Fund bushidom KMI USA 49456B101 Annual 10-Mar-15 Management Elect Director Arthur C. Reichstetter For For Yes Bushido Long/Short Fund bushidom KMI USA 49456B101 Annual 10-Mar-15 Management Elect Director Fayez Sarofim For For Yes Bushido Long/Short Fund bushidom KMI USA 49456B101 Annual 10-Mar-15 Management Elect Director C. Park Shaper For For Yes Bushido Long/Short Fund bushidom KMI USA 49456B101 Annual 10-Mar-15 Management Elect Director William A. Smith For For Yes Bushido Long/Short Fund bushidom KMI USA 49456B101 Annual 10-Mar-15 Management Elect Director Joel V. Staff For For Yes Bushido Long/Short Fund bushidom KMI USA 49456B101 Annual 10-Mar-15 Management Elect Director Robert F. Vagt For For Yes Bushido Long/Short Fund bushidom KMI USA 49456B101 Annual 10-Mar-15 Management Elect Director Perry M. Waughtal For For Yes Bushido Long/Short Fund bushidom KMI USA 49456B101 Annual 10-Mar-15 Management 2 Approve Omnibus Stock Plan For For Yes Bushido Long/Short Fund bushidom KMI USA 49456B101 Annual 10-Mar-15 Management 3 Approve Executive Incentive Bonus Plan For For Yes Bushido Long/Short Fund bushidom KMI USA 49456B101 Annual 10-Mar-15 Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom KMI USA 49456B101 Annual 10-Mar-15 Management 5 Ratify PricewaterhouseCoopers LLP as Auditors For For Yes Bushido Long/Short Fund bushidom KMI USA 49456B101 Annual 10-Mar-15 Management 6 Amend Charter to Eliminate Inapplicable Provisions For For Yes Bushido Long/Short Fund bushidom KMI USA 49456B101 Annual 10-Mar-15 Share Holder 7 Report on Capital Expenditure Strategy with Respect to Climate Change Policy Against Against Yes Bushido Long/Short Fund bushidom KMI USA 49456B101 Annual 10-Mar-15 Share Holder 8 Report on Methane Emissions Management and Reduction Targets Against Against Yes Bushido Long/Short Fund bushidom KMI USA 49456B101 Annual 10-Mar-15 Share Holder 9 Report on Sustainability Against Against Yes Bushido Long/Short Fund bushidom RAI USA Annual 09-Mar-15 Management 1.1a Elect Director John P. Daly For For Yes Bushido Long/Short Fund bushidom RAI USA Annual 09-Mar-15 Management 1.1b Elect Director Holly Keller Koeppel For For Yes Bushido Long/Short Fund bushidom RAI USA Annual 09-Mar-15 Management 1.1c Elect Director Richard E. Thornburgh For For Yes Bushido Long/Short Fund bushidom RAI USA Annual 09-Mar-15 Management 1.1d Elect Director Thomas C. Wajnert For For Yes Bushido Long/Short Fund bushidom RAI USA Annual 09-Mar-15 Management 1.1e Elect Director Ricardo Oberlander For For Yes Bushido Long/Short Fund bushidom RAI USA Annual 09-Mar-15 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom RAI USA Annual 09-Mar-15 Management 3 Ratify KPMG LLP as Auditors For For Yes Bushido Long/Short Fund bushidom RAI USA Annual 09-Mar-15 Share Holder 4 Report on Green Tobacco Sickness Against Against Yes Bushido Long/Short Fund bushidom RAI USA Annual 09-Mar-15 Share Holder 5 Adopt Anti-Forced Labor Policy for Tobacco Supply Chain Against Against Yes Bushido Long/Short Fund bushidom TUP USA Annual 16-Mar-15 Management Elect Director Catherine A. Bertini For For Yes Bushido Long/Short Fund bushidom TUP USA Annual 16-Mar-15 Management Elect Director Susan M. Cameron For For Yes Bushido Long/Short Fund bushidom TUP USA Annual 16-Mar-15 Management Elect Director Kriss Cloninger, III For For Yes Bushido Long/Short Fund bushidom TUP USA Annual 16-Mar-15 Management Elect Director E.V. Goings For For Yes Bushido Long/Short Fund bushidom TUP USA Annual 16-Mar-15 Management Elect Director Joe R. Lee For For Yes Bushido Long/Short Fund bushidom TUP USA Annual 16-Mar-15 Management Elect Director Angel R. Martinez For For Yes Bushido Long/Short Fund bushidom TUP USA Annual 16-Mar-15 Management Elect Director Antonio Monteiro De Castro For For Yes Bushido Long/Short Fund bushidom TUP USA Annual 16-Mar-15 Management Elect Director Robert J. Murray For For Yes Bushido Long/Short Fund bushidom TUP USA Annual 16-Mar-15 Management Elect Director David R. Parker For For Yes Bushido Long/Short Fund bushidom TUP USA Annual 16-Mar-15 Management Elect Director Joyce M. Roche For For Yes Bushido Long/Short Fund bushidom TUP USA Annual 16-Mar-15 Management Elect Director M. Anne Szostak For For Yes Bushido Long/Short Fund bushidom TUP USA Annual 16-Mar-15 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom TUP USA Annual 16-Mar-15 Management 3 Amend Omnibus Stock Plan For For Yes Bushido Long/Short Fund bushidom TUP USA Annual 16-Mar-15 Management 4 Ratify PricewaterhouseCoopers LLP as Auditors For For Yes Bushido Long/Short Fund bushidom AIG USA Annual 18-Mar-15 Management 1a Elect Director W. Don Cornwell For For Yes Bushido Long/Short Fund bushidom AIG USA Annual 18-Mar-15 Management 1b Elect Director Peter R. Fisher For For Yes Bushido Long/Short Fund bushidom AIG USA Annual 18-Mar-15 Management 1c Elect Director John H. Fitzpatrick For For Yes Bushido Long/Short Fund bushidom AIG USA Annual 18-Mar-15 Management 1d Elect Director Peter D. Hancock For For Yes Bushido Long/Short Fund bushidom AIG USA Annual 18-Mar-15 Management 1e Elect Director William G. Jurgensen For For Yes Bushido Long/Short Fund bushidom AIG USA Annual 18-Mar-15 Management 1f Elect Director Christopher S. Lynch For For Yes Bushido Long/Short Fund bushidom AIG USA Annual 18-Mar-15 Management 1g Elect Director George L. Miles, Jr. For For Yes Bushido Long/Short Fund bushidom AIG USA Annual 18-Mar-15 Management 1h Elect Director Henry S. Miller For For Yes Bushido Long/Short Fund bushidom AIG USA Annual 18-Mar-15 Management 1i Elect Director Robert S. Miller For For Yes Bushido Long/Short Fund bushidom AIG USA Annual 18-Mar-15 Management 1j Elect Director Suzanne Nora Johnson For For Yes Bushido Long/Short Fund bushidom AIG USA Annual 18-Mar-15 Management 1k Elect Director Ronald A. Rittenmeyer For For Yes Bushido Long/Short Fund bushidom AIG USA Annual 18-Mar-15 Management 1l Elect Director Douglas M. Steenland For For Yes Bushido Long/Short Fund bushidom AIG USA Annual 18-Mar-15 Management 1m Elect Director Theresa M. Stone For For Yes Bushido Long/Short Fund bushidom AIG USA Annual 18-Mar-15 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom AIG USA Annual 18-Mar-15 Management 3 Ratify PricewaterhouseCoopers LLP as Auditors For For Yes Bushido Long/Short Fund bushidom AIG USA Annual 18-Mar-15 12 Management 1a Elect Director W. Don Cornwell For For Yes Bushido Long/Short Fund bushidom AIG USA Annual 18-Mar-15 12 Management 1b Elect Director Peter R. Fisher For For Yes Bushido Long/Short Fund bushidom AIG USA Annual 18-Mar-15 12 Management 1c Elect Director John H. Fitzpatrick For For Yes Bushido Long/Short Fund bushidom AIG USA Annual 18-Mar-15 12 Management 1d Elect Director Peter D. Hancock For For Yes Bushido Long/Short Fund bushidom AIG USA Annual 18-Mar-15 12 Management 1e Elect Director William G. Jurgensen For For Yes Bushido Long/Short Fund bushidom AIG USA Annual 18-Mar-15 12 Management 1f Elect Director Christopher S. Lynch For For Yes Bushido Long/Short Fund bushidom AIG USA Annual 18-Mar-15 12 Management 1g Elect Director George L. Miles, Jr. For For Yes Bushido Long/Short Fund bushidom AIG USA Annual 18-Mar-15 12 Management 1h Elect Director Henry S. Miller For For Yes Bushido Long/Short Fund bushidom AIG USA Annual 18-Mar-15 12 Management 1i Elect Director Robert S. Miller For For Yes Bushido Long/Short Fund bushidom AIG USA Annual 18-Mar-15 12 Management 1j Elect Director Suzanne Nora Johnson For For Yes Bushido Long/Short Fund bushidom AIG USA Annual 18-Mar-15 12 Management 1k Elect Director Ronald A. Rittenmeyer For For Yes Bushido Long/Short Fund bushidom AIG USA Annual 18-Mar-15 12 Management 1l Elect Director Douglas M. Steenland For For Yes Bushido Long/Short Fund bushidom AIG USA Annual 18-Mar-15 12 Management 1m Elect Director Theresa M. Stone For For Yes Bushido Long/Short Fund bushidom AIG USA Annual 18-Mar-15 12 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom AIG USA Annual 18-Mar-15 12 Management 3 Ratify PricewaterhouseCoopers LLP as Auditors For For Yes Bushido Long/Short Fund bushidom RE Bermuda G3223R108 Annual 20-Mar-15 Management Elect Director Dominic J. Addesso For For Yes Bushido Long/Short Fund bushidom RE Bermuda G3223R108 Annual 20-Mar-15 Management Elect Director John J. Amore For For Yes Bushido Long/Short Fund bushidom RE Bermuda G3223R108 Annual 20-Mar-15 Management Elect Director John R. Dunne For For Yes Bushido Long/Short Fund bushidom RE Bermuda G3223R108 Annual 20-Mar-15 Management Elect Director William F. Galtney, Jr. For For Yes Bushido Long/Short Fund bushidom RE Bermuda G3223R108 Annual 20-Mar-15 Management Elect Director Gerri Losquadro For For Yes Bushido Long/Short Fund bushidom RE Bermuda G3223R108 Annual 20-Mar-15 Management Elect Director Roger M. Singer For For Yes Bushido Long/Short Fund bushidom RE Bermuda G3223R108 Annual 20-Mar-15 Management Elect Director Joseph V. Taranto For For Yes Bushido Long/Short Fund bushidom RE Bermuda G3223R108 Annual 20-Mar-15 Management Elect Director John A. Weber For For Yes Bushido Long/Short Fund bushidom RE Bermuda G3223R108 Annual 20-Mar-15 Management 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration For For Yes Bushido Long/Short Fund bushidom RE Bermuda G3223R108 Annual 20-Mar-15 Management 3 Amend Omnibus Stock Plan For For Yes Bushido Long/Short Fund bushidom RE Bermuda G3223R108 Annual 20-Mar-15 Management 4 Amend Non-Employee Director Omnibus Stock Plan For For Yes Bushido Long/Short Fund bushidom RE Bermuda G3223R108 Annual 20-Mar-15 Management 5 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom JPM USA 46625H100 Annual 20-Mar-15 15 Management 1a Elect Director Linda B. Bammann For For Yes Bushido Long/Short Fund bushidom JPM USA 46625H100 Annual 20-Mar-15 15 Management 1b Elect Director James A. Bell For For Yes Bushido Long/Short Fund bushidom JPM USA 46625H100 Annual 20-Mar-15 15 Management 1c Elect Director Crandall C. Bowles For For Yes Bushido Long/Short Fund bushidom JPM USA 46625H100 Annual 20-Mar-15 15 Management 1d Elect Director Stephen B. Burke For For Yes Bushido Long/Short Fund bushidom JPM USA 46625H100 Annual 20-Mar-15 15 Management 1e Elect Director James S. Crown For For Yes Bushido Long/Short Fund bushidom JPM USA 46625H100 Annual 20-Mar-15 15 Management 1f Elect Director James Dimon For For Yes Bushido Long/Short Fund bushidom JPM USA 46625H100 Annual 20-Mar-15 15 Management 1g Elect Director Timothy P. Flynn For For Yes Bushido Long/Short Fund bushidom JPM USA 46625H100 Annual 20-Mar-15 15 Management 1h Elect Director Laban P. Jackson, Jr. For For Yes Bushido Long/Short Fund bushidom JPM USA 46625H100 Annual 20-Mar-15 15 Management 1i Elect Director Michael A. Neal For For Yes Bushido Long/Short Fund bushidom JPM USA 46625H100 Annual 20-Mar-15 15 Management 1j Elect Director Lee R. Raymond For For Yes Bushido Long/Short Fund bushidom JPM USA 46625H100 Annual 20-Mar-15 15 Management 1k Elect Director William C. Weldon For For Yes Bushido Long/Short Fund bushidom JPM USA 46625H100 Annual 20-Mar-15 15 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Bushido Long/Short Fund bushidom JPM USA 46625H100 Annual 20-Mar-15 15 Management 3 Ratify PricewaterhouseCoopers LLP as Auditors For For Yes Bushido Long/Short Fund bushidom JPM USA 46625H100 Annual 20-Mar-15 15 Management 4 Amend Omnibus Stock Plan For For Yes Bushido Long/Short Fund bushidom JPM USA 46625H100 Annual 20-Mar-15 15 Share Holder 5 Require Independent Board Chairman Against For Yes Bushido Long/Short Fund bushidom JPM USA 46625H100 Annual 20-Mar-15 15 Share Holder 6 Report on Lobbying Payments and Policy Against Against Yes Bushido Long/Short Fund bushidom JPM USA 46625H100 Annual 20-Mar-15 15 Share Holder 7 Amend Bylaws Call Special Meetings Against For Yes Bushido Long/Short Fund bushidom JPM USA 46625H100 Annual 20-Mar-15 15 Share Holder 8 Provide Vote Counting to Exclude Abstentions Against Against Yes Bushido Long/Short Fund bushidom JPM USA 46625H100 Annual 20-Mar-15 15 Share Holder 9 Report on Certain Vesting Program Against For Yes Bushido Long/Short Fund bushidom JPM USA 46625H100 Annual 20-Mar-15 15 Share Holder 10 Disclosure of Recoupment Activity from Senior Officers Against For Yes Bushido Long/Short Fund bushidom JPM USA 46625H100 Annual 20-Mar-15 Management 1a Elect Director Linda B. Bammann For For Yes Bushido Long/Short Fund bushidom JPM USA 46625H100 Annual 20-Mar-15 Management 1b Elect Director James A. Bell For For Yes Bushido Long/Short Fund bushidom JPM USA 46625H100 Annual 20-Mar-15 Management 1c Elect Director Crandall C. Bowles For For Yes Bushido Long/Short Fund bushidom JPM USA 46625H100 Annual 20-Mar-15 Management 1d Elect Director Stephen B. Burke For For Yes Bushido Long/Short Fund bushidom JPM USA 46625H100 Annual 20-Mar-15 Management 1e Elect Director James S. Crown For For Yes Bushido Long/Short Fund bushidom JPM USA 46625H100 Annual 20-Mar-15 Management 1f Elect Director James Dimon For For Yes Bushido Long/Short Fund bushidom JPM USA 46625H100 Annual 20-Mar-15 Management 1g Elect Director Timothy P. Flynn For For Yes Bushido Long/Short Fund bushidom JPM USA 46625H100 Annual 20-Mar-15 Management 1h Elect Director Laban P. Jackson, Jr. For For Yes Bushido Long/Short Fund bushidom JPM USA 46625H100 Annual 20-Mar-15 Management 1i Elect Director Michael A. Neal For For Yes Bushido Long/Short Fund bushidom JPM USA 46625H100 Annual 20-Mar-15 Management 1j Elect Director Lee R. Raymond For For Yes Bushido Long/Short Fund bushidom JPM USA 46625H100 Annual 20-Mar-15 Management 1k Elect Director William C. Weldon For For Yes Bushido Long/Short Fund bushidom JPM USA 46625H100 Annual 20-Mar-15 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Bushido Long/Short Fund bushidom JPM USA 46625H100 Annual 20-Mar-15 Management 3 Ratify PricewaterhouseCoopers LLP as Auditors For For Yes Bushido Long/Short Fund bushidom JPM USA 46625H100 Annual 20-Mar-15 Management 4 Amend Omnibus Stock Plan For For Yes Bushido Long/Short Fund bushidom JPM USA 46625H100 Annual 20-Mar-15 Share Holder 5 Require Independent Board Chairman Against For Yes Bushido Long/Short Fund bushidom JPM USA 46625H100 Annual 20-Mar-15 Share Holder 6 Report on Lobbying Payments and Policy Against Against Yes Bushido Long/Short Fund bushidom JPM USA 46625H100 Annual 20-Mar-15 Share Holder 7 Amend Bylaws Call Special Meetings Against For Yes Bushido Long/Short Fund bushidom JPM USA 46625H100 Annual 20-Mar-15 Share Holder 8 Provide Vote Counting to Exclude Abstentions Against Against Yes Bushido Long/Short Fund bushidom JPM USA 46625H100 Annual 20-Mar-15 Share Holder 9 Report on Certain Vesting Program Against For Yes Bushido Long/Short Fund bushidom JPM USA 46625H100 Annual 20-Mar-15 Share Holder 10 Disclosure of Recoupment Activity from Senior Officers Against For Yes Bushido Long/Short Fund bushidom NOC USA Annual 24-Mar-15 Management Elect Director Wesley G. Bush For For Yes Bushido Long/Short Fund bushidom NOC USA Annual 24-Mar-15 Management Elect Director Marianne C. Brown For For Yes Bushido Long/Short Fund bushidom NOC USA Annual 24-Mar-15 Management Elect Director Victor H. Fazio For For Yes Bushido Long/Short Fund bushidom NOC USA Annual 24-Mar-15 Management Elect Director Donald E. Felsinger For For Yes Bushido Long/Short Fund bushidom NOC USA Annual 24-Mar-15 Management Elect Director Bruce S. Gordon For For Yes Bushido Long/Short Fund bushidom NOC USA Annual 24-Mar-15 Management Elect Director William H. Hernandez For For Yes Bushido Long/Short Fund bushidom NOC USA Annual 24-Mar-15 Management Elect Director Madeleine A. Kleiner For For Yes Bushido Long/Short Fund bushidom NOC USA Annual 24-Mar-15 Management Elect Director Karl J. Krapek For For Yes Bushido Long/Short Fund bushidom NOC USA Annual 24-Mar-15 Management Elect Director Richard B. Myers For For Yes Bushido Long/Short Fund bushidom NOC USA Annual 24-Mar-15 Management Elect Director Gary Roughead For For Yes Bushido Long/Short Fund bushidom NOC USA Annual 24-Mar-15 Management Elect Director Thomas M. Schoewe For For Yes Bushido Long/Short Fund bushidom NOC USA Annual 24-Mar-15 Management Elect Director James S. Turley For For Yes Bushido Long/Short Fund bushidom NOC USA Annual 24-Mar-15 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom NOC USA Annual 24-Mar-15 Management 3 Amend Omnibus Stock Plan For For Yes Bushido Long/Short Fund bushidom NOC USA Annual 24-Mar-15 Management 4 Ratify Deloitte & Touche LLP as Auditors For For Yes Bushido Long/Short Fund bushidom NOC USA Annual 24-Mar-15 Share Holder 5 Require Independent Board Chairman Against Against Yes Bushido Long/Short Fund bushidom ROST USA Annual 24-Mar-15 12 Management 1a Elect Director Michael Balmuth For For Yes Bushido Long/Short Fund bushidom ROST USA Annual 24-Mar-15 12 Management 1b Elect Director K. Gunnar Bjorklund For For Yes Bushido Long/Short Fund bushidom ROST USA Annual 24-Mar-15 12 Management 1c Elect Director Michael J. Bush For For Yes Bushido Long/Short Fund bushidom ROST USA Annual 24-Mar-15 12 Management 1d Elect Director Norman A. Ferber For For Yes Bushido Long/Short Fund bushidom ROST USA Annual 24-Mar-15 12 Management 1e Elect Director Sharon D. Garrett For For Yes Bushido Long/Short Fund bushidom ROST USA Annual 24-Mar-15 12 Management 1f Elect Director Stephen D. Milligan For For Yes Bushido Long/Short Fund bushidom ROST USA Annual 24-Mar-15 12 Management 1g Elect Director George P. Orban For For Yes Bushido Long/Short Fund bushidom ROST USA Annual 24-Mar-15 12 Management 1h Elect Director Michael O'Sullivan For For Yes Bushido Long/Short Fund bushidom ROST USA Annual 24-Mar-15 12 Management 1i Elect Director Lawrence S. Peiros For For Yes Bushido Long/Short Fund bushidom ROST USA Annual 24-Mar-15 12 Management 1j Elect Director Gregory L. Quesnel For For Yes Bushido Long/Short Fund bushidom ROST USA Annual 24-Mar-15 12 Management 1k Elect Director Barbara Rentler For For Yes Bushido Long/Short Fund bushidom ROST USA Annual 24-Mar-15 12 Management 2 Increase Authorized Common Stock For For Yes Bushido Long/Short Fund bushidom ROST USA Annual 24-Mar-15 12 Management 3 Amend Qualified Employee Stock Purchase Plan For For Yes Bushido Long/Short Fund bushidom ROST USA Annual 24-Mar-15 12 Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom ROST USA Annual 24-Mar-15 12 Management 5 Ratify Deloitte & Touche LLP as Auditors For For Yes Bushido Long/Short Fund bushidom ROST USA Annual 24-Mar-15 Management 1a Elect Director Michael Balmuth For For Yes Bushido Long/Short Fund bushidom ROST USA Annual 24-Mar-15 Management 1b Elect Director K. Gunnar Bjorklund For For Yes Bushido Long/Short Fund bushidom ROST USA Annual 24-Mar-15 Management 1c Elect Director Michael J. Bush For For Yes Bushido Long/Short Fund bushidom ROST USA Annual 24-Mar-15 Management 1d Elect Director Norman A. Ferber For For Yes Bushido Long/Short Fund bushidom ROST USA Annual 24-Mar-15 Management 1e Elect Director Sharon D. Garrett For For Yes Bushido Long/Short Fund bushidom ROST USA Annual 24-Mar-15 Management 1f Elect Director Stephen D. Milligan For For Yes Bushido Long/Short Fund bushidom ROST USA Annual 24-Mar-15 Management 1g Elect Director George P. Orban For For Yes Bushido Long/Short Fund bushidom ROST USA Annual 24-Mar-15 Management 1h Elect Director Michael O'Sullivan For For Yes Bushido Long/Short Fund bushidom ROST USA Annual 24-Mar-15 Management 1i Elect Director Lawrence S. Peiros For For Yes Bushido Long/Short Fund bushidom ROST USA Annual 24-Mar-15 Management 1j Elect Director Gregory L. Quesnel For For Yes Bushido Long/Short Fund bushidom ROST USA Annual 24-Mar-15 Management 1k Elect Director Barbara Rentler For For Yes Bushido Long/Short Fund bushidom ROST USA Annual 24-Mar-15 Management 2 Increase Authorized Common Stock For For Yes Bushido Long/Short Fund bushidom ROST USA Annual 24-Mar-15 Management 3 Amend Qualified Employee Stock Purchase Plan For For Yes Bushido Long/Short Fund bushidom ROST USA Annual 24-Mar-15 Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom ROST USA Annual 24-Mar-15 Management 5 Ratify Deloitte & Touche LLP as Auditors For For Yes Bushido Long/Short Fund bushidom NLY USA Annual 27-Mar-15 Management 1a Elect Director Wellington J. Denahan For Against Yes Bushido Long/Short Fund bushidom NLY USA Annual 27-Mar-15 Management 1b Elect Director Michael Haylon For For Yes Bushido Long/Short Fund bushidom NLY USA Annual 27-Mar-15 Management 1c Elect Director Donnell A. Segalas For Against Yes Bushido Long/Short Fund bushidom NLY USA Annual 27-Mar-15 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom NLY USA Annual 27-Mar-15 Management 3 Ratify Ernst & Young LLP as Auditors For For Yes Bushido Long/Short Fund bushidom EXPD USA Annual 23-Mar-15 Management Elect Director Robert R. Wright For For Yes Bushido Long/Short Fund bushidom EXPD USA Annual 23-Mar-15 Management Elect Director Mark A. Emmert For For Yes Bushido Long/Short Fund bushidom EXPD USA Annual 23-Mar-15 Management Elect Director Dan P. Kourkoumelis For Against Yes Bushido Long/Short Fund bushidom EXPD USA Annual 23-Mar-15 Management Elect Director Michael J. Malone For Against Yes Bushido Long/Short Fund bushidom EXPD USA Annual 23-Mar-15 Management Elect Director Richard B. McCune For For Yes Bushido Long/Short Fund bushidom EXPD USA Annual 23-Mar-15 Management Elect Director John W. Meisenbach For Against Yes Bushido Long/Short Fund bushidom EXPD USA Annual 23-Mar-15 Management Elect Director Jeffrey S. Musser For Against Yes Bushido Long/Short Fund bushidom EXPD USA Annual 23-Mar-15 Management Elect Director Liane J. Pelletier For For Yes Bushido Long/Short Fund bushidom EXPD USA Annual 23-Mar-15 Management Elect Director James L.K. Wang For Against Yes Bushido Long/Short Fund bushidom EXPD USA Annual 23-Mar-15 Management Elect Director Tay Yoshitani For For Yes Bushido Long/Short Fund bushidom EXPD USA Annual 23-Mar-15 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Bushido Long/Short Fund bushidom EXPD USA Annual 23-Mar-15 Management 3 Approve Stock Option Plan For For Yes Bushido Long/Short Fund bushidom EXPD USA Annual 23-Mar-15 Management 4 Ratify KPMG LLP as Auditors For Against Yes Bushido Long/Short Fund bushidom EXPD USA Annual 23-Mar-15 Management 5 Provide Proxy Access Right For Against Yes Bushido Long/Short Fund bushidom EXPD USA Annual 23-Mar-15 Share Holder 6 Proxy Access Against For Yes Bushido Long/Short Fund bushidom EXPD USA Annual 23-Mar-15 Share Holder 7 Require Shareholder Approval of Specific Performance Metrics in Equity Compensation Plans Against For Yes Bushido Long/Short Fund bushidom EXPD USA Annual 23-Mar-15 Share Holder 8 Pro-rata Vesting of Equity Awards Against For Yes Bushido Long/Short Fund bushidom EXPD USA Annual 23-Mar-15 Share Holder 9 Stock Retention Against For Yes Bushido Long/Short Fund bushidom EXPD USA Annual 23-Mar-15 Share Holder 10 Clawback of Incentive Payments Against For Yes Bushido Long/Short Fund bushidom GS USA 38141G104 Annual 23-Mar-15 6 Management 1a Elect Director Lloyd C. Blankfein For Against Yes Bushido Long/Short Fund bushidom GS USA 38141G104 Annual 23-Mar-15 6 Management 1b Elect Director M. Michele Burns For For Yes Bushido Long/Short Fund bushidom GS USA 38141G104 Annual 23-Mar-15 6 Management 1c Elect Director Gary D. Cohn For Against Yes Bushido Long/Short Fund bushidom GS USA 38141G104 Annual 23-Mar-15 6 Management 1d Elect Director Mark Flaherty For For Yes Bushido Long/Short Fund bushidom GS USA 38141G104 Annual 23-Mar-15 6 Management 1e Elect Director William W. George For Against Yes Bushido Long/Short Fund bushidom GS USA 38141G104 Annual 23-Mar-15 6 Management 1f Elect Director James A. Johnson For Against Yes Bushido Long/Short Fund bushidom GS USA 38141G104 Annual 23-Mar-15 6 Management 1g Elect Director Lakshmi N. Mittal For For Yes Bushido Long/Short Fund bushidom GS USA 38141G104 Annual 23-Mar-15 6 Management 1h Elect Director Adebayo O. Ogunlesi For For Yes Bushido Long/Short Fund bushidom GS USA 38141G104 Annual 23-Mar-15 6 Management 1i Elect Director Peter Oppenheimer For For Yes Bushido Long/Short Fund bushidom GS USA 38141G104 Annual 23-Mar-15 6 Management 1j Elect Director Debora L. Spar For For Yes Bushido Long/Short Fund bushidom GS USA 38141G104 Annual 23-Mar-15 6 Management 1k Elect Director Mark E. Tucker For For Yes Bushido Long/Short Fund bushidom GS USA 38141G104 Annual 23-Mar-15 6 Management 1l Elect Director David A. Viniar For Against Yes Bushido Long/Short Fund bushidom GS USA 38141G104 Annual 23-Mar-15 6 Management 1m Elect Director Mark O. Winkelman For For Yes Bushido Long/Short Fund bushidom GS USA 38141G104 Annual 23-Mar-15 6 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom GS USA 38141G104 Annual 23-Mar-15 6 Management 3 Approve Omnibus Stock Plan For Against Yes Bushido Long/Short Fund bushidom GS USA 38141G104 Annual 23-Mar-15 6 Management 4 Ratify PricewaterhouseCoopers LLP as Auditors For Against Yes Bushido Long/Short Fund bushidom GS USA 38141G104 Annual 23-Mar-15 6 Share Holder 5 Provide Vote Counting to Exclude Abstentions Against Against Yes Bushido Long/Short Fund bushidom GS USA 38141G104 Annual 23-Mar-15 6 Share Holder 6 Report on Certain Vesting Program Against For Yes Bushido Long/Short Fund bushidom GS USA 38141G104 Annual 23-Mar-15 6 Share Holder 7 Provide Right to Act by Written Consent Against For Yes Bushido Long/Short Fund bushidom GS USA 38141G104 Annual 23-Mar-15 Management 1a Elect Director Lloyd C. Blankfein For Against Yes Bushido Long/Short Fund bushidom GS USA 38141G104 Annual 23-Mar-15 Management 1b Elect Director M. Michele Burns For For Yes Bushido Long/Short Fund bushidom GS USA 38141G104 Annual 23-Mar-15 Management 1c Elect Director Gary D. Cohn For Against Yes Bushido Long/Short Fund bushidom GS USA 38141G104 Annual 23-Mar-15 Management 1d Elect Director Mark Flaherty For For Yes Bushido Long/Short Fund bushidom GS USA 38141G104 Annual 23-Mar-15 Management 1e Elect Director William W. George For Against Yes Bushido Long/Short Fund bushidom GS USA 38141G104 Annual 23-Mar-15 Management 1f Elect Director James A. Johnson For Against Yes Bushido Long/Short Fund bushidom GS USA 38141G104 Annual 23-Mar-15 Management 1g Elect Director Lakshmi N. Mittal For For Yes Bushido Long/Short Fund bushidom GS USA 38141G104 Annual 23-Mar-15 Management 1h Elect Director Adebayo O. Ogunlesi For For Yes Bushido Long/Short Fund bushidom GS USA 38141G104 Annual 23-Mar-15 Management 1i Elect Director Peter Oppenheimer For For Yes Bushido Long/Short Fund bushidom GS USA 38141G104 Annual 23-Mar-15 Management 1j Elect Director Debora L. Spar For For Yes Bushido Long/Short Fund bushidom GS USA 38141G104 Annual 23-Mar-15 Management 1k Elect Director Mark E. Tucker For For Yes Bushido Long/Short Fund bushidom GS USA 38141G104 Annual 23-Mar-15 Management 1l Elect Director David A. Viniar For Against Yes Bushido Long/Short Fund bushidom GS USA 38141G104 Annual 23-Mar-15 Management 1m Elect Director Mark O. Winkelman For For Yes Bushido Long/Short Fund bushidom GS USA 38141G104 Annual 23-Mar-15 Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bushido Long/Short Fund bushidom GS USA 38141G104 Annual 23-Mar-15 Management 3 Approve Omnibus Stock Plan For Against Yes Bushido Long/Short Fund bushidom GS USA 38141G104 Annual 23-Mar-15 Management 4 Ratify PricewaterhouseCoopers LLP as Auditors For Against Yes Bushido Long/Short Fund bushidom GS USA 38141G104 Annual 23-Mar-15 Share Holder 5 Provide Vote Counting to Exclude Abstentions Against Against Yes Bushido Long/Short Fund bushidom GS USA 38141G104 Annual 23-Mar-15 Share Holder 6 Report on Certain Vesting Program Against For Yes Bushido Long/Short Fund bushidom GS USA 38141G104 Annual 23-Mar-15 Share Holder 7 Provide Right to Act by Written Consent Against For Yes Bushido Long/Short Fund bushidom SBER Russia 80585Y308 Annual 20-Apr-15 Management 1 Approve Annual Report For For Yes Bushido Long/Short Fund bushidom SBER Russia 80585Y308 Annual 20-Apr-15 Management 2 Approve Financial Statements For For Yes Bushido Long/Short Fund bushidom SBER Russia 80585Y308 Annual 20-Apr-15 Management 3 Approve Allocation of Income and Dividends of RUB 0.45 per Share For For Yes Bushido Long/Short Fund bushidom SBER Russia 80585Y308 Annual 20-Apr-15 Management 4 Ratify Auditor For For Yes Bushido Long/Short Fund bushidom SBER Russia 80585Y308 Annual 20-Apr-15 Management Elect Martin Gilman as Director None For Yes Bushido Long/Short Fund bushidom SBER Russia 80585Y308 Annual 20-Apr-15 Management Elect German Gref as Director None Against Yes Bushido Long/Short Fund bushidom SBER Russia 80585Y308 Annual 20-Apr-15 Management Elect Evsey Gurvich as Director None Against Yes Bushido Long/Short Fund bushidom SBER Russia 80585Y308 Annual 20-Apr-15 Management Elect Bella Zlatkis as Director None Against Yes Bushido Long/Short Fund bushidom SBER Russia 80585Y308 Annual 20-Apr-15 Management Elect Nadezhda Ivanova as Director None Against Yes Bushido Long/Short Fund bushidom SBER Russia 80585Y308 Annual 20-Apr-15 Management Elect Sergey Ignatyev as Director None Against Yes Bushido Long/Short Fund bushidom SBER Russia 80585Y308 Annual 20-Apr-15 Management Elect Alexey Kudrin as Director None Against Yes Bushido Long/Short Fund bushidom SBER Russia 80585Y308 Annual 20-Apr-15 Management Elect Georgy Luntovsky as Director None Against Yes Bushido Long/Short Fund bushidom SBER Russia 80585Y308 Annual 20-Apr-15 Management Elect Vladimir Mau as Director None Against Yes Bushido Long/Short Fund bushidom SBER Russia 80585Y308 Annual 20-Apr-15 Management Elect Gennady Melikyan as Director None Against Yes Bushido Long/Short Fund bushidom SBER Russia 80585Y308 Annual 20-Apr-15 Management Elect Alessandro Profumo as Director None Against Yes Bushido Long/Short Fund bushidom SBER Russia 80585Y308 Annual 20-Apr-15 Management Elect Anton Siluanov as Director None Against Yes Bushido Long/Short Fund bushidom SBER Russia 80585Y308 Annual 20-Apr-15 Management Elect Sergey Sinelnikov-Murylev as Director None For Yes Bushido Long/Short Fund bushidom SBER Russia 80585Y308 Annual 20-Apr-15 Management Elect Dmitry Tulin as Director None Against Yes Bushido Long/Short Fund bushidom SBER Russia 80585Y308 Annual 20-Apr-15 Management Elect Nadia Wells as Director None For Yes Bushido Long/Short Fund bushidom SBER Russia 80585Y308 Annual 20-Apr-15 Management Elect Sergey Shvetsov as Director None Against Yes Bushido Long/Short Fund bushidom SBER Russia 80585Y308 Annual 20-Apr-15 Management Elect Natalya Borodina as Member of Audit Commission For For Yes Bushido Long/Short Fund bushidom SBER Russia 80585Y308 Annual 20-Apr-15 Management Elect Vladimir Volkov as Member of Audit Commission For For Yes Bushido Long/Short Fund bushidom SBER Russia 80585Y308 Annual 20-Apr-15 Management Elect Galina Golubenkova as Member of Audit Commission For For Yes Bushido Long/Short Fund bushidom SBER Russia 80585Y308 Annual 20-Apr-15 Management Elect Tatyana Domanskaya as Member of Audit Commission For For Yes Bushido Long/Short Fund bushidom SBER Russia 80585Y308 Annual 20-Apr-15 Management Elect Yulia Isakhanova as Member of Audit Commission For For Yes Bushido Long/Short Fund bushidom SBER Russia 80585Y308 Annual 20-Apr-15 Management Elect Alexey Minenko as Member of Audit Commission For For Yes Bushido Long/Short Fund bushidom SBER Russia 80585Y308 Annual 20-Apr-15 Management Elect Natalya Revina as Member of Audit Commission For For Yes Bushido Long/Short Fund bushidom SBER Russia 80585Y308 Annual 20-Apr-15 Management 7 Elect German Gref as CEO For For Yes Bushido Long/Short Fund bushidom SBER Russia 80585Y308 Annual 20-Apr-15 Management 8 Approve New Edition of Charter For For Yes Bushido Long/Short Fund bushidom SBER Russia 80585Y308 Annual 20-Apr-15 Management 9 Approve New Edition of Regulations on General Meetings For For Yes Bushido Long/Short Fund bushidom SBER Russia 80585Y308 Annual 20-Apr-15 Management 10 Approve New Edition of Regulations on Supervisory Board For For Yes Bushido Long/Short Fund bushidom SBER Russia 80585Y308 Annual 20-Apr-15 Management 11 Approve New Edition of Regulations on Remuneration of Supervisory Board Members For For Yes Bushido Long/Short Fund bushidom SBER Russia 80585Y308 Annual 20-Apr-15 Management 12 Approve Related-Party Transaction Re: Liability Insurance for Directors, Officers, Company, and Its Subsidiaries For For Yes SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Managed Portfolio Series By (Signature and Title) /s/ James R. Arnold James R. Arnold, President (Principal Executive Officer) Date August 21, 2015
